86 F.3d 599
John DOE, Plaintiff-Appellee,v.SECURITIES AND EXCHANGE COMMISSION et al., Defendants-Appellants.
Nos. 95-5862/6625.
United States Court of Appeals,Sixth Circuit.
Decided Aug. 21, 1996.

Before:  MERRITT, Chief Judge;  KENNEDY, MARTIN, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE and COLE, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.   Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court are vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
It is further ORDERED, that the appellant file a supplemental brief not later than Wednesday, September 18, 1996, and the appellee file a supplemental brief not later than Wednesday, October 16, 1996.   Reargument will be scheduled for Wednesday, December 4, 1996.